Name: Commission Regulation (EEC) No 1132/86 of 18 April 1986 fixing the storage aid for unprocessed dried grapes and dried figs from the 1985/86 marketing year
 Type: Regulation
 Subject Matter: plant product;  distributive trades
 Date Published: nan

 19 . 4. 86 Official Journal of the European Communities No L 103/25 COMMISSION REGULATION (EEC) No 1132/86 of 18 April 1986 fixing the storage aid for unprocessed dried grapes and dried figs from the 1985/86 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Article 8 (8) thereof, Whereas Article 1 ( 1 ) of Commission Regulation (EEC) No 627/85 of 12 March 1985 on storage aid and financial compensation for unprocessed dried grapes and figs (2) provides that storage aid shall be fixed per day and per 100 kilograms net of sultanas of category 4 and figs of category C ; whereas paragraph 2 of the same Article provides that one rate of storage aid for dried grapes shall apply until the end of February of the year following that in which the products were bought and another rate shall apply to storage beyond that period ; Whereas the storage aid shall be calculated taking into consideration the technical cost of storage and the finan ­ cing of the purchase price paid for the products ; Whereas, in accordance with Commission Regulation (EEC) No 2147/85 of 30 July 1985 fixing for the 1985/86 marketing year the minimum price to be paid to produ ­ cers for unprocessed dried grapes and the amount of production aid for dried grapes (3), there should be a reduction in the minimum price for currants ; whereas that reduction should be reflected in the production aid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : Article 1 1 . The storage aid referred to in Article 1 of Regulation (EEC) No 627/85 shall for products from the marketing year 1985/86 be as set out in the Annex. 2. In the case of currants the aid referred to above which is applicable until the end of February 1987 shall , without prejudice to Article 2 of Regulation (EEC) No 2347/84 (4), be multiplied by 0,972. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27 . 2. 1986, p. 1 . (2) OJ No L 72, 13 . 3 . 1985, p. 17 . O OJ No L 199, 31 . 7 . 1985, p . 26 . 0 OJ No L 219, 16 . 8 . 1984, p . 1 . No L 103/26 Official Journal of the European Communities 19 . 4. 86 ANNEX STORAGE AID FOR UNPROCESSED DRIED GRAPES AND DRIED FIGS FROM THE 1985/86 MARKETING YEAR A. DRIED GRAPES (ECU per day per 100 kilograms net) Until the end of February 1987 From 1 March 1987 Sultanas category 4 0,0529 0,0064 B. DRIED FIGS (ECU per day per 100 kilograms net) Dried figs category C 0,0295